15-3921
     Solnin v. Sun Life & Health Ins. Co., et al.

 1                       UNITED STATES COURT OF APPEALS
 2                           FOR THE SECOND CIRCUIT
 3
 4                                SUMMARY ORDER
 5
 6   RULINGS  BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
 7   FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
 8   APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
 9   ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
10   OR AN ELECTRONIC DATABASE (WITH THE NOTATION ‘SUMMARY ORDER’). A PARTY CITING A SUMMARY
11   ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.
12
13        At a stated term of the United States Court of Appeals for
14   the Second Circuit, held at the Thurgood Marshall United States
15   Courthouse, 40 Foley Square, in the City of New York, on the
16   12th day of January, two thousand seventeen.
17
18   PRESENT: DENNIS JACOBS,
19            JOSÉ A. CABRANES,
20            BARRINGTON D. PARKER, JR.,
21                          Circuit Judges.
22
23
24   - - - - - - - - - - - - - - - - - - - -X
25
26   Janet Solnin,
27            Plaintiff-Appellee,
28
29                -v.-                                           15-3921
30
31   Sun Life    and Health Insurance Company,
32   Genworth    Life and Health Insurance
33   Company,    GE Group Life Assurance
34   Company,    Phoenix Life Insurance
35   Company,
36                Defendants-Appellants.
37
38
39   - - - - - - - - - - - - - - - - - - - -X


                                                1
 1
 2   FOR APPELLANT:                JOSHUA BACHRACH, Wilson, Elser,
 3                                 Moskowitz, Edelman & Dicker LLP;
 4                                 Philadelphia, PA.
 5
 6   FOR APPELLEE:                 SCOTT M. RIEMER (Paul M. Kampfer,
 7                                 on the brief), Riemer & Associates,
 8                                 LLC; New York, NY.
 9
10   FOR AMICUS:                   MEGAN HANSEN (Eirik Cheverud,
11                                 Navin Jani, M. Patricia Smith, G.
12                                 William Scott, Elizabeth Hopkins
13                                 on the brief) for Thomas E. Perez,
14                                 United States Secretary of Labor.
15
16        Appeal from a judgment of the United States District Court
17   for the Eastern District of New York (Hurley, J.).
18        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND
19   DECREED that the judgment of the district court be AFFIRMED.
20
21        Defendant Sun Life & Health Insurance Company1 appeals from
22   a final judgment entered in favor of plaintiff Janet Solnin in
23   the U.S. District Court for the Eastern District of New York
24   (Hurley, J.). We assume the parties’ familiarity with the
25   underlying facts, the procedural history, and the issues
26   presented for review. We find no error in the judgment of the
27   district court.
28
29        Accordingly, and finding no merit in appellant’s arguments,
30   we hereby AFFIRM the judgment of the district court.

31                                 FOR THE COURT:
32                                 CATHERINE O’HAGAN WOLFE, CLERK




     1 The list of appellants named in the caption reflects a corporate
     acquisition and name changes. Sun Life is the present name of the
     only actual appellant.

                                     2